        Case 3:17-cv-01652-SDD-EWD               Document 92       02/11/21 Page 1 of 2




                             UNITED STATES DISTRICT COURT

                             MIDDLE DISTRICT OF LOUISIANA


JONATHAN SLAUGHTER                                                            CIVIL ACTION

VERSUS                                                                        17-1652-SDD-EWD

IMPERIAL FIRE & CASUALTY
INSURANCE COMPANY



                    RULING ON MOTION TO EXCLUDE PLAINTIFF’S
                       RETAINED EXPERT TOMMY TOMPKINS


        Before the Court is the Motion to Exclude Plaintiffs’ Designated Expert Tommy

Tompkins1 (“Motion”) filed by defendant Imperial Fire & Casualty Insurance Company

(“Imperial”).2 The Motion is opposed by Plaintiffs in the consolidated cases (“Plaintiffs”).3

Imperial filed a Reply.4 The Court does not require oral argument. The Court has carefully

considered the law, the facts in the record, and the arguments and submissions of the

Parties, and, for the following reasons, the Motion is denied.

       The captioned matter, and those consolidated herewith for discovery purposes,5

are but a few of the thousands of cases filed as the result of property damages alleged to

have resulted from an epic rain event which caused widespread flooding in areas in Baton

Rouge and surrounding areas between August 13 and 15, 2016 (“Flood”).




1
  Rec. Doc. 87.
2
  The subject Motion and this Court’s instant Ruling applies to the matters consolidated for discovery
purposes with the captioned matter.
3
  Rec. Doc. 88.
4
  Rec. Doc. 91.
5
  Rec. Doc. 18.


Document Number: 65466                                                                              1
        Case 3:17-cv-01652-SDD-EWD             Document 92   02/11/21 Page 2 of 2




       Imperial moves to exclude opinion testimony from the Plaintiff’s loss expert Tommy

Tompkins (“Tompkins”). Imperial’s Motion is substantively identical to the Motion in Limine

filed by Allstate Insurance Company in cases which present common questions of fact

and law and which arise out of the Flood.6 Another division of this Court has recently

denied an identical Motion in Limine to exclude Tompkins.7 For similar reasons, this Court

reaches the same conclusion.

       Therefore, this Court adopts the well-reasoned opinion of Judge deGravelles in

Albert Anderson vs Allstate Insurance Company8 and the undersigned’s recent opinion in

Corley v. Gulfstream Property and Casualty Insurance Company.9 Accordingly, for the

reasons set forth in these opinions, Imperial’s Motion to Exclude Plaintiff’s Retained

Expert and Request for Hearing10 is DENIED.

       IT IS SO ORDERED.

       Baton Rouge, Louisiana, this 11th day of February, 2021.



                                                 S
                                             ________________________________
                                             SHELLY D. DICK
                                             CHIEF DISTRICT JUDGE
                                             MIDDLE DISTRICT OF LOUISIANA




6
  See Civil Action 17cv00597-JWD-SDJ, Rec Doc. 194.
7
  See Civil Action 17cv00597-JWD-SDJ, Rec Doc. 218.
8
  Civil Action 17cv00597-JWD-SDJ, Rec. Doc. 218.
9
  Civil Action 17cv00535-SDD-RLB, Rec. Doc. 74.
10
   Rec. Doc. 87.


Document Number: 65466                                                                   2
